DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both “a tapped through hole” and “the pressure screw” (see specification paragraph [038], line 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [004[, line 9: “a ultrasonic” appears instead of “an ultrasonic” 
Paragraph [006], line 3: “high- temperature” appears instead of “high-temperature”
Paragraph [007], lines 6-7: the mention of Zacharias U.S. Patent No. 4,505,160 with its title is essentially a duplicate of its mention in lines 4-5 
Paragraph [008], lines 102: “transducers devices” appears instead of “transducer devices” or “transducers” or “devices” 
Paragraph [008], line 4: “deteriorate” appears instead of “deteriorates” 
Paragraph [008], line 5: “in radiation environment” appears instead of “in a radiation environment” or “in radiation environments” 
Paragraph [008], line 8: “Braded” appears instead of “Brazed” 
Paragraph [009], line 4: “cask” appears instead of “casks” 
Paragraph [009], line 5: the intended meaning of “a waving back surface” cannot be determined
Paragraph [009], line 10: “the reflection acoustic waves” appears instead of, perhaps, “the reflection of acoustic waves” or “the reflected acoustic waves” 
Paragraph [009], line 8: “contacts work” appears instead of “contacts the work” 
Paragraph [009], line 9: “be” appears instead of, perhaps, “may be” 
Paragraph [010], line 4: “having cylindrical” appears instead of “having a cylindrical” 
Paragraph [010], line 6: “make” appears instead of “makes” 
Paragraph [010], line 8: “is contact” appears instead of “is a contact” 
Paragraph [010], line 9: “narrow” appears instead of “a narrow” 
Paragraph [010], line 9: “center” appears instead of “a center” 
Paragraph [010], line 10: “1MHz” appears instead of “1 MHz” 
Paragraph [010], line 10: “3 3 MHz” appears instead of “33 MHz” 
Paragraph [011], line 2: “piezoelectric” appears instead of “piezoelectric element” or “piezoelectric transducer” 
Paragraph [011], line 6: “reduce” appears instead of “reduced” 
Paragraph [011], line 7: the intended meaning of “remain stable operation” cannot be determined 
Paragraph [011], line 7: “long period” appears instead of “a long period” or “long periods” 
Paragraph [012], line 1: “embodiment are” appears instead of “embodiment is” 
Paragraph [012], line 3: “drawing” appears instead of “drawings” 
Paragraph [015], line 1: the intended meaning of “side view with direction” cannot be determined 
Paragraph [034], line 2: “employed to” appears instead of “employed in” or “deployed to” 
Paragraph [034], line 13: “piezoelectric” appears instead of “piezoelectric element” 
Paragraph [034], line 17: “18a-d” appears instead of “18a-18d”, as there is no reference character “d”; analogous errors occur throughout the specification (e.g., paragraph [038], line 6 alone has three instances of this defect, and there are many others), and each one must be corrected 
Paragraph [034], line 19: “are in” appears instead of “are” 
Paragraph [034], line 22: “18a-c” (which as noted above should instead be “18a-18c”) fails to enumerate four ceramic rods, but only three; other instances of similar failures of proper enumeration of drawing reference numbers occur throughout the specification, and all instances are to be corrected 
Paragraph [035], line 5: “piezoelectric” appears instead of “piezoelectric element” 
Paragraph [035], line 9: “to piezoelectric” appears instead of “to the piezoelectric” 
Paragraph [036], line 4: “mounting piezoelectric” appears instead of “mounting the piezoelectric” 
Paragraph [036], lines 9-10: the intended meaning of “the radius of the three hemispheres is given offsets as …” cannot be determined 
Paragraph [036], lines 10-11: “acoustic wave” appears instead of “an acoustic wave”, “the acoustic wave”, or “acoustic waves” 
Paragraph [038], line 2: “in embodiment” appears instead of “in the embodiment” 
Paragraph [038], line 4: “Fig.” appears instead of “Figs” 
Paragraph [040], line 1: “bottom enclosure 13” appears; this is incorrect since the bottom enclosure is 19 and the top enclosure is 13
Paragraph [040], line 2: “bottom enclosure 14” appears, and is incorrect as the bottom enclosure is 19 and the ceramic ball is 14 
Paragraph [040], lines 2-4: “The … transducer.” is not a complete sentence, since it lacks a main verb 
Paragraph [040], line 6: “fits” appears instead of “fit” 
Paragraph [041], lines 4-5: the sentence is ungrammatical: what is the subject of the verb “has”, and what is the object of the preposition “of” following “alignment”?
Paragraph [041], lines 8-9: “cylindrical surface 51” appears, where previously “clearance 51” appeared (paragraph [040], line 3 and line 4)
Paragraph [042], line 2: “embodiment” appears instead of “the embodiment” 
Paragraph [041], line 5: it would appear “20c-d” enumerates only two mounting bolts, not four 
Paragraph [042], line 10: “allows” appears instead of “allow” 
Paragraph [042], line 11: “either four” appears instead of, perhaps, “either of four” 
Paragraph [043], line 5: “the material choice and maintain the contact pressure are” appears; its intended meaning cannot be determined 

.  
Appropriate correction is required.

Claim Objections
Claims 1, 3, and 5-7 are objected to because of the following informalities: 
Claim 1, line 4: “applications; and” appears instead of “applications” 
Claim 3, line 2: “rod;” appears instead of “rod; and” 
Claim 5, line 3: “one criteria” appears instead of “one criterion” 
Claim 6, line 1: “one criteria” appears instead of “one criterion” 
Claim 7, line 2: “AIN” appears without any explanation of its meaning. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the backing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the backing" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the backing" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation "the backing" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 is indefinite since the language recited in its third line, “during transportation of the ultrasonic transducer” is not sufficient to define a claim limitation. 
Claim 8 recites the limitation "the at least one surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a work structure" in line 4. Creating indefiniteness as to whether this is the same or a different work structure as that recited in claim 1.
Claim 10 recites the limitation "the backing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the backing" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
It is noted that the other dependent claims inherit the defects of the claim(s) on which they depend, and are therefore likewise rejected under 35 U.S.C. 112(b).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645